 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    RUSSELL B. MORRISON,                                  Case No. 2:18-cv-00353-RFB-BNW
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    SAM’S WEST, INC.,
11                           Defendant.
12

13          Presently before the court plaintiff Russell B. Morrison’s individual proposal for an

14   adverse inference instruction (ECF Nos. 61), filed on September 19, 2019.

15          Also before the court is defendant Sam’s West, Inc.’s motion to strike (ECF No. 62)

16   Morrison’s individual proposal for an adverse inference instruction, filed on September 19, 2019.

17   Morrison filed a response (ECF No. 64) on October 3, 2019.

18          At the hearing on September 5, 2019, the court found that Sam’s West failed to preserve

19   video footage captured after the incident and ordered than an adverse inference instruction would

20   be given to the jury as a sanction for Sam’s West’s failure to preserve the video. (Mins. of

21   Proceedings (ECF No. 60).) The court ordered the parties to meet and confer and to file a joint

22   proposed adverse inference instruction for the court’s consideration. (Id.) The parties were

23   unable to reach an agreement, and plaintiff Russell B. Morrison filed an individual proposal.

24   Sam’s West thereafter moved to strike the unilateral proposal.

25          The court would have expected the experienced and professional counsel on this case to

26   engage in the meet-and-confer process and submit a joint proposal without court intervention.

27   Regardless, to move the case forward, the court will not order an additional meet-and-confer

28   conference on this issue at this time. The court finds that the jury should be instructed that it may
 1   infer that the destroyed video would have shown Morrison entering the restroom after his alleged

 2   fall, exiting the restroom, and interacting with an induvial near the scene of the alleged fall. The

 3   exact phrasing of the jury instruction will be determined by the United States district judge

 4   assigned to this case at the time the parties settle the jury instructions.

 5           IT IS THEREFORE ORDERED that the jury will receive an adverse inference instruction

 6   with respect to the failure to preserve video surveillance as stated in this order.

 7           IT IS FURTHER ORDERED that defendant Sam’s West, Inc.’s motion to strike (ECF

 8   No. 62) is DENIED.

 9

10           DATED: October 16, 2019

11

12
                                                             BRENDA WEKSLER
13                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    Page 2 of 2
